COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


KEVIN ROREECE RAY,                               §
                                                                   No. 08-13-00342-CR
                     Appellant                   §
                                                                     Appeal from the
v.                                               §
                                                               Criminal District Court No. 2
THE STATE OF TEXAS,                              §
                                                                 of Tarrant County, Texas
                     Appellee.                   §
                                                                     (TC# 1280504D)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF FEBRUARY, 2014.


                                             GUADALUPE RIVERA, Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.